Exhibit 10.12

 

AMENDMENT TO AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT

 

This AMENDMENT (the “Amendment”) to the AMENDED AND RESTATED EXECUTIVE
EMPLOYMENT AGREEMENT (the “Agreement”) originally dated as of July 12, 2013, by
and between Synergy Pharmaceuticals Inc., a Delaware corporation (the “Company”)
and Patrick H. Griffin, M.D., FACP (the “Executive”) is dated as of January 18,
2016.  Capitalized terms not defined herein shall have the meanings assigned to
them in the Agreement.

 

WITNESSETH:

 

WHEREAS, July 12, 2013, Executive and the Company entered into the Agreement;
and

 

WHEREAS, the parties now desire to amend the Agreement to include payment of a
pro rated Target Bonus in the event the Agreement is terminated under certain
conditions;

 

NOW, THEREFORE, in consideration of and for the mutual promises and covenants
contained herein, and for other good and valuable consideration, the receipt of
which is hereby acknowledged, the Agreement is hereby amended as follows:

 

1.                                      Paragraph 1.5 shall be deleted in its
entirety and replaced with the following:

 

“Incentive Compensation.  Executive shall be eligible to earn a cash bonus of up
to 40% of his base salary for each calendar year during the Employment Term
(such 40% amount, the “Target Bonus”) at the discretion of the Company’s Board
of Directors, or if the Board organizes a compensation committee, such committee
(the “Committee”).  Executive’s bonus, if any, shall be subject to all
applicable tax and payroll withholdings.”

 

2.                                      The following paragraph shall be
included after Section 4.1 in the Agreement:

 

“If Executive’s employment is terminated by the Company other than for Cause (as
defined in Section 4.4 hereof) or as a result of Executive’s death or Permanent
Disability (as defined in Section 4.2 hereof), or if Executive terminates his
employment for Good Reason (as defined in Section 4.1 (b) hereof), and if such
termination of employment occurs within one year

 

--------------------------------------------------------------------------------


 

following a Change of Control (as defined in Section 4.5 hereof), then, in
addition to the payments and benefits set forth above in Sections 4.1(a)(i) —
(v), Executive shall receive, within 30 days after the termination, a payment
equal to the Target Bonus (as defined in Section 1.5 hereof) for the calendar
year in which the termination occurs, prorated to reflect the portion of the
year during which Executive was employed.”

 

2.                                      (A)                               This
Amendment shall be construed and interpreted in accordance with the laws of the
State of New York without giving effect to the conflict of laws rules thereof or
the actual domiciles of the parties.

 

(B)                               Except as amended hereby, the terms and
provisions of the Agreement shall remain in full force and effect, and the
Agreement is in all respects ratified and confirmed. On and after the date of
this Amendment, each reference in the Agreement to the “Agreement”,
“hereinafter”, “herein”, “hereinafter”, “hereunder”, “hereof”, or words of like
import shall mean and be a reference to the Agreement as amended by this
Amendment.

 

(C)          This Amendment may be executed in one or more counterparts, each of
which shall be deemed an original and all of which taken together shall
constitute a single Amendment.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first stated above.

 

 

 

 

SYNERGY PHARMACEUTICALS INC.

 

 

 

 

 

 

By:

/s/ Gary S. Jacob

 

 

Name:

Gary S. Jacob

 

 

Title:

CEO

 

 

 

 

 

 

By:

/s/ Patrick Griffin

 

 

Name:

Patrick Griffin

 

 

Title:

Chief Medical Officer

 

3

--------------------------------------------------------------------------------